Citation Nr: 0208031	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1981 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO rating that determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder 
(which was described as a personality disorder).  In November 
2001, the RO determined that new and material evidence had 
been submitted to reopen a claim for service connection for a 
psychiatric disorder, but denied service connection on the 
merits.  The Board agrees with the RO determination that the 
claim has been reopened with new and material evidence, and 
thus the Board has reviewed the claim on a de novo basis.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000); Manio v. Derwinski, 1 Vet. App. 140 (1991). 


FINDINGS OF FACT

1.  The veteran was treated during active service for 
auditory hallucinations and other psychotic symptoms that 
were diagnosed as an acute psychotic episode, brief reactive 
psychosis, and rule out schizophrenia.  (He was also noted in 
service to have a personality disorder for which service 
connection is precluded.)

2.  The veteran is currently diagnosed with a psychosis, 
schizoaffective disorder, that has been medically linked to 
his active service.

3.  The veteran's current chronic acquired psychiatric 
disorder, diagnosed as schizoaffective disorder, began during 
his active duty.





CONCLUSION OF LAW

A chronic acquired psychiatric disorder, diagnosed as 
schizoaffective disorder, was incurred during active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from September 
1981 to January 1983.  

His service medical records include a September 1981 
enlistment examination which noted a normal psychiatric 
system; on an accompanying medical history form, the veteran 
denied a history of nervous problems.  He was hospitalized in 
early December 1981 for complaints of auditory hallucinations 
during the past two weeks; the voices were telling him that 
he was bad and that he was going to die.  The hallucinations 
were accompanied by a decrease in concentration and work 
performance, as well as weight loss.  There was no past 
history of any psychiatric disorder.  Upon treatment with 
Thorazine, the symptoms resolved, but he still remained 
somewhat obsessive, with ruminations over family problems and 
episodes of tearfulness.  He was felt to have had an acute 
psychotic episode or a brief reactive psychosis.  He was 
discharged from the hospital in January 1982, and weekly 
outpatient psychiatric treatment was recommended.

The veteran was seen as an outpatient during service in 
August 1982, and his complaints included that he was nervous, 
could not sleep, and had tension at work.  He reported a 
nervous breakdown during the past year.  The impression was 
probable situational anxiety, and he was referred for a 
mental health consultation.  At an August 1982 consultation, 
it was noted he was alert, but shaking and anxious; he also 
reported having auditory hallucinations.  It was noted that 
his Thorazine had run out 2 weeks earlier and that symptoms 
of auditory hallucinations, decreased sleep, anxiety, 
decreased appetite, and decreased concentration had started 
reappearing.  The provisional diagnosis was brief reactive 
psychosis, rule out schizophrenia.  Medication including 
Thorazine was refilled, and it was noted that further 
evaluation would be done in weekly treatment.

An October 1982 mental status examination, as part of service 
discharge proceedings, noted an impression of no significant 
mental illness.  On his service discharge examination in 
October 1982, the diagnosis was hyperemotional personality.  
The accompanying separation medical history report noted 
symptoms of sleeping troubles, depression or excessive worry, 
and nervous trouble, and there were references to a nervous 
breakdown, too much stress and nervousness, and anxiety 
reaction.  The reason given for the veteran's service 
discharge in January 1983 was personality disorders.

In June 1984, the veteran claimed service connection for a 
nervous condition which he described as a personality 
disorder.  The RO scheduled the veteran for a VA examination 
for September 1984, but he failed to report.

In December 1984, the RO denied service connection for a 
nervous condition including a personality disorder.  The RO 
essentially found that he did not have a chronic acquired 
psychiatric disorder from service, and that the last 
diagnosis of a personality disorder in service was not a 
disability for VA compensation purposes.  The veteran did not 
appeal this decision and it became final.  (As noted in the 
introduction of the present Board decision, the claim has 
since been reopened and is now being reviewed on a de novo 
basis.)

In July 1999, the veteran applied to reopen his claim for 
service connection for a psychiatric condition.

According to a July 1999 psychiatric medical report prepared 
by Dr. Arnaldo Cruz Igartua (psychiatrist) in connection with 
a Social Security Administration (SSA) disability 
determination, he had treated the veteran since May 1999, 
which was also the date of first sign and onset of illness.  
References to a personality disorder in 1982 and 1983 during 
active duty were made.  The current diagnosis was 
schizoaffective disorder of the depressive type, with the 
need to rule out personality disorder.

In an October 1999 letter, Dr. Igartua discussed an August 
1982 in-service reference to a brief reactive psychosis and 
rule out schizophrenia, and it was noted the veteran gave a 
history of psychiatric problems since then.  The doctor 
opined that since psychotic symptoms started in service and 
continued since then, there was a cause and effect 
relationship between the trauma of discrimination experienced 
during active service and the veteran's long-term 
incapacitating schizoaffective disorder.

In November 1999, the SSA awarded the veteran disability 
benefits; he was deemed to have become disabled in November 
1999.  It appears that he may have been seeking SSA 
disability benefits based on an emotional condition, but a 
complete set of records relating to the SSA decision have not 
been obtained.

In a January 2001 examination report, Dr.  Igartua opined 
that the precipitant for the veteran's psychotic symptoms was 
in December 1981 where he was humiliated in front of other 
soldiers and then hospitalized for about a month, as well as 
an incident in August 1982.  Since then, he had been 
experiencing auditory and command hallucinations.  Dr. 
Igartua cited a January 1982 progress note describing a 2-
week history of auditory hallucinations.  The veteran 
reported that after service he had been treated as an 
outpatient for psychiatric problems by a psychiatrist in 
Florida and then by Dr. Cora in Puerto Rico, who had 
apparently died.  Dr. Igartua noted recent psychiatric 
treatment since May 1999 and diagnosed the veteran as having 
a schizoaffective disorder.  The doctor commented that he 
understood the original diagnosis of personality disorder to 
be wrong, and the diagnosis was schizoaffective disorder 
which he had since 1981, with gradual worsening until 1999 
when he became unable to work.  The psychiatrist concluded, 
"In my professional opinion based on evaluations and 
documented evidence his disorder began during his active 
military service and was precipitated by stressors [in 
December 1981]."

II.  Analysis

Through discussions in rating decisions, the statement of the 
case, and the supplemental statement of the case, the veteran 
has been notified of the evidence needed to substantiate his 
claim.  Sufficient medical evidence has been obtained to make 
a fair decision in this case.  The Board is satisfied that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. § 3.303.

In this case, the evidence shows that the veteran received 
psychiatric hospital and outpatient treatment during his 
1981-1983 active duty, and psychotic symptoms were reported.  
Service diagnoses included acute psychotic episode, brief 
reactive psychosis, and rule out schizophrenia.  While a 
chronic acquired psychosis was not clearly shown in service, 
there was strong evidence of such a condition.  The last 
service diagnosis, and the reason given for the veteran's 
service discharge, was a personality disorder, but this 
particular condition may not be service-connected.

The evidence shows that the veteran has been treated by a 
private psychiatrist, Dr. Igartua, since 1999 for a chronic 
psychosis, schizoaffective disorder.  There is a history of 
some earlier post-service treatment, but the dates of 
treatment and the reason for the treatment is not certain.  
In any event, in 1999 and 2001, Dr. Igartua, after reviewing 
service medical records, essentially opined that the current 
psychosis was present during and is related to the veteran's 
military service.  Notably, the psychiatrist's opinion is not 
based solely an account by the veteran; rather, it is 
corroborated by the service medical records.

Based on all the evidence, and with application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the veteran's current chronic acquired psychiatric 
disorder, diagnosed as schizoaffective disorder, began during 
his active duty.  The condition was incurred in service, and 
service connection is warranted.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
schizoaffective disorder, is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

